DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, 19, and 20, in the reply filed on 12 February 2021 is acknowledged.  The traversal is on the ground(s) that the burden in examining Groups I and II together is not serious.  This is not found persuasive as the present application is a national stage application filed under 35 U.S.C. 371 and therefore requires unity of invention analysis under PCT Rule 13.2. Groups I and II lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a light source, wherein the light source is a light emitting diode with a peak intensity emission at a wavelength below 355 nm and an excitation pulse with a pulse duration of at least 10 µs, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ren et al. (Design of time-resolved fluorometer based on immunochromatography, published February 2009). Ren et al. teach a light source, wherein the light source is a light emitting diode (UV LED, page 4, paragraph 2) with a peak intensity emission at a
wavelength below 355 nm (UV LED has a peak wavelength of 345 nm, page 4, paragraph 3) and an excitation pulse with a pulse duration of at least 10 µs (UV LED is modulated at 1 KHz, with a duty ratio of 10%, page 4, paragraph 3, corresponding to a pulse duration of about 100 µs).
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is over 150 words and contains legal phraseology such as “said”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  “the separation” should read “a separation” in line 13.
Claim 10 is objected to because of the following informalities:  “the receptacle/well” should read “the receptacle” in line 2.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al. (Design of time-resolved fluorometer based on immunochromatography, published February 2009), hereafter referred to as Ren.
Regarding claim 1, Ren teaches a system adapted for time-resolved fluoroimmunoassay detection (abstract), comprising:
a receptacle with a sample volume adapted for receiving a sample therein (immune chromatographic test strip with membrane; section 2.2, Fig. 3);
a light source adapted to emit pulsed excitation light (UV LED as the excitation light source, UV LED is modulated at 1 KHz with a duty ratio of 10%; page 4, para. 2-3);
illumination optics adapted to collect the pulsed excitation light from the light source and to deliver said pulsed excitation light to the sample volume in the receptacle (Focusing/collimating lens located directly above the test strip as shown in Fig. 4);
a detection device adapted for gated detection of fluorescence radiation at least in a detection spectral range (PMT; page 4, para. 1);

an optical filter device configured for a separation of excitation light and detection light (residual exciting light is blocked by the dichroic mirror and the filter; the dichroic mirror has the high reflectivity to the exciting light and high transmittance to the fluorescence, and the filter has narrowband high-transmittance to the fluorescence; page 4, para. 1-2);
wherein the light source is a light emitting diode with a peak intensity emission at a wave length below 355nm (UV LED has a peak wavelength of 345 nm; page 4, para. 3);
the system further comprises a control unit configured to at least control a timing of a detection cycle (computer, Fig. 4; instrument control function controls the modulation of the exciting light and the acquisition of the signal, page 4, last para.), the detection cycle (measuring period, Fig. 2) comprising an excitation pulse emitted by the light emitting diode (exciting light, Fig. 2), followed by a detection period (measuring time, Fig. 4) for the detection of fluorescence radiation by the detection device,
wherein the detection period is separated from the excitation pulse by a detection delay (delay time, Fig. 2); and 
a pulse duration of the excitation pulse is at least 10 µs (UV LED is modulated at 1 KHz with a duty ratio of 10%, which equates to 100 µs; page 4, para. 3).
Regarding claim 2, Ren teaches the system according to claim 1, wherein a pulse duration of the excitation pulse is at least 50 µs (UV LED is modulated at 1 KHz with a duty ratio of 10%, which equates to 100 µs; page 4, para. 3).
Regarding claim 3, Ren teaches the system according to claim 1, wherein the pulse duration of the excitation pulse is up to 500 µs (UV LED is modulated at 1 KHz with a duty ratio of 10%, which equates to 100 µs; page 4, para. 3).
Regarding claim 4, Ren teaches the system according to claim 1, wherein the detection delay is between 200 µs and 600 µs (Delay time is 400 µs as shown in Fig. 2).
Regarding claim 5, Ren teaches the system according to claim 1, wherein the detection period is between 100 µs and 500 µs (measuring time is 400 µs as shown in Fig. 2).
Regarding claim 6, Ren teaches the system according to claim 1, wherein the light emitting diode has a peak intensity emission at a wavelength below 350 nm (UV LED has a peak wavelength of 345 nm; page 4, para. 3).
Regarding claim 7, Ren teaches the system according to claim 1, wherein the light emitting diode has a peak intensity emission at a wavelength of at least 320 nm (UV LED has a peak wavelength of 345 nm; page 4, para. 3).
Regarding claim 9, Ren teaches the system according to claim 1, wherein the illumination optics is an imaging optics projecting an image of the light emitting diode on an image plane in the sample volume (light from the UV LED represented by arrows is focused onto the image plane or surface of the test strip as shown in Fig. 4, represented similarly to the image plane formed in the bottom of the test cup 110 in the Fig. 1 of the instant specification).
Regarding claim 19, Ren teaches the system according to claim 1, wherein the detection delay is between 300 µs and 500 µs (Delay time is 400 µs as shown in Fig. 2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (Design of time-resolved fluorometer based on immunochromatography, published February 2009), hereafter referred to as Ren, in view of Piper et al. (WO 2006/089342 A1, published August 2006), hereafter referred to as Piper
Regarding claim 20, Ren teaches the system according to claim 1 as described above.
Ren does not teach the light emitting diode has a peak intensity emission at a wavelength below 345nm. 
Piper teaches a time resolved fluorescence detection system that has a light emitting diode light source that has a peak intensity emission at a wavelength in the range between 275 and 395nm (page 5, last paragraph). While Piper does not specifically teach an example of a light emitting diode light source that has a peak intensity emission at a wavelength below 345nm, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value, i.e. a peak intensity emission at a wavelength below 345nm, for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 20 are for any particular purpose or solve any stated problem, and the prior art teaches that peak intensity emission may be varied because fluorescent labels comprising fluorophores may have maximum absorption (maximum extinction coefficient) and the extinction coefficient at the specific LED wavelength may be a certain percentage of the maximum extinction coefficient. The greater the ratio of the extinction coefficient at the wavelength of the LED light emission to the maximum extinction coefficient of the fluorophore, the more sensitive is the fluorescence detection system (page 18, second paragraph).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the time resolved fluorometry art.
Claims 1-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modlin et al. (US 6469311 B1, published October 2002), hereafter referred to as Modlin, in view of Ren et al. (Design of time-resolved fluorometer based on immunochromatography, published February 2009), hereafter referred to as Ren.
Regarding claims 1-3 and 6-7, Modlin teaches a system adapted for time-resolved fluoroimmunoassay detection (analyzer capable of supporting a wide range of assay formats including time-resolved photoluminescence assays, col. 7, lines 55-56, col. 8, lines 3-9), comprising:
a receptacle (microplate) with a sample volume adapted for receiving a sample therein (microplate wells) (col. 11, lines 2-5);
a light source adapted to emit pulsed excitation light (LEDs that may be time-modulated depending on assay mode, col. 9, lines 28-34);
illumination optics adapted to collect the pulsed excitation light from the light source and to deliver said pulsed excitation light to the sample volume in the receptacle (light may pass through an excitation confocal optics element which includes a set of lenses for focusing light into a sensed volume, col. 10, lines 34-40);
a detection device adapted for gated detection of fluorescence radiation at least in a detection spectral range (light passes to a detector, which may be a photomultiplier tube, col 12, lines 47-51);
detection optics adapted to collect fluorescence radiation from the receptacle at least in the detection spectral range and deliver said fluorescence radiation to the detection device (the transmitted light will follow an emission pathway to the detector, transmitted light passes through lens and may pass through an emission aperture and/or an emission polarizer, col 11, lines 37-40); and

wherein the light source is a light emitting diode (LEDs that may be time-modulated depending on assay mode, col. 9, lines 28-34);
the system further comprises a control unit configured to at least control a timing of a detection cycle (control unit may be used in conjuction with a host computer for a variety of input/output functions and is useful for automated operations, col. 33, lines 1-10), the detection cycle comprising an excitation pulse emitted by the light emitting diode, followed by a detection period for the detection of fluorescence radiation by the detection device (the analyzer may support a variety of assay modes (col. 39, lines 61-65) including time resolved luminescence mode for which the user selects delay time, integration time, and cycle time (col. 41, lines 38-42)),
wherein the detection period is separated from the excitation pulse by a detection delay (time –dependent measurements may be delayed to avoid short-lifetime autoluminescence, col. 41, lines 28-30).
Modlin does not teach the light emitting diode has a peak intensity emission at a wave length below 355nm, below 350nm, or at least 320 nm. Modlin also does not teach the pulse duration of the excitation pulse is at least 10 µs, at least 50 µs, or is up to 500 µs.
Ren teaches a time resolved fluorometer (abstract) wherein the light source is a light emitting diode with a peak intensity emission at a wave length of 345nm (UV LED has a peak wavelength of 345 nm; page 4, para. 3) and a pulse duration of the excitation pulse is 100 µs (UV LED is modulated at 1 KHz with a duty ratio of 10%, which equates to 100 µs; page 4, para. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Modlin to have the UV LED light source having a peak wavelength of 345 nm and a pulse duration of the excitation pulse of 100 µs of Ren. One would have been motivated to do so in order to obtain higher sensitivity and higher precision by taking the UV LED as the exiting light source whose peak wavelength approaches as closely to the marker’s absorption peak as possible and the UV LED’s power wavelength are constant to keep excitation efficient (Ren, page 4, paragraph 2). Further, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value, i.e. a peak intensity emission at a wavelength below 355nm or a pulse duration of the excitation pulse is at least 10 µs, for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the time resolved fluorometry art.
Regarding claims 4 and 19, modified Modlin teaches the system according to claim 1.
Modlin does not teach the detection delay is between 200 µs and 600 µs or between 300 µs and 500 µs.
Ren teaches the detection delay is 400 µs (Delay time is 400 µs as shown in Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Modlin to have the detection delay of 400 µs of Ren. One would have been motivated to do so in order to eliminate the background fluorescence noise effectively by collecting the signal 400 µs after the exciting light is turned off (Ren, page 5, paragraph 2). Further, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value, i.e. a detection delay between 300 µs and 500 µs, for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the time resolved fluorometry art.
Regarding claim 5, modified Modlin teaches the system according to claim 1.
Modlin does not teach the detection period is between 100 µs and 500 µs.
Ren teaches the detection period is between 100 µs and 500 µs (measuring time is 400 µs as shown in Fig. 2).
It would have been obvious for one of ordinary skill in the art to modify the system of Modlin to have a detection period between 100 µs and 500 µs because it has long been settled to be no more than 
Regarding claim 8, modified Modlin teaches the system according to claim 1. Modlin further teaches the receptacle is a well on a microplate (sample container is a microplate which includes a plurality of wells for holding compositions (col. 11, lines 2-7).
Regarding claims 9-10, modified Modlin teaches the system according to claim 1. Modlin further teaches the illumination optics is an imaging optics projecting an image of the light emitting diode on an image plane in the sample volume (The sensed volume is created by placing confocal optics elements in or near one or more intermediate image planes. A preferred confocal optics element is an aperture. If such an aperture is placed in the excitation optical path, an image of the aperture will be focused onto the composition. As a result, only a portion of the composition within the focal plane corresponding to the shape and proportional to the size of the aperture will be illuminated, and only luminescent molecules in or near that portion of the focal plane will be induced to emit photoluminescence, col. 15, .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modlin et al. (US 6469311 B1, published October 2002), hereafter referred to as Modlin, in view of Ren et al. (Design of time-resolved fluorometer based on immunochromatography, published February 2009), hereafter referred to as Ren, further in view of Piper et al. (WO 2006/089342 A1, published August 2006), hereafter referred to as Piper
Regarding claim 20, modified Modlin teaches the system according to claim 1.
Modlin does not teach the light emitting diode has a peak intensity emission at a wavelength below 345nm. 
Piper teaches a time resolved fluorescence detection system that has a light emitting diode light source that has a peak intensity emission at a wavelength in the range between 275 and 395nm (page 5, last paragraph). While Piper does not specifically teach an example of a light emitting diode light source that has a peak intensity emission at a wavelength below 345nm, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value, i.e. a peak intensity emission at a wavelength below 345nm, for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 20 are for any particular purpose or solve any stated problem, and the prior art teaches that peak intensity emission may be varied because fluorescent labels comprising fluorophores may have maximum absorption (maximum extinction .

Conclusion
Claims are 11-18 have been withdrawn from consideration. Claims 1-10, 19, and 20 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERAK R PATEL whose telephone number is (571)272-8971.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HERAK R PATEL/Examiner, Art Unit 1641                                                                                                                                                                                                        
/REBECCA M GIERE/Primary Examiner, Art Unit 1641